Pee Curiam,
Mason, Chief Justice.
The only error assigned in this case is, that the court below erred in overruling the motion made by the defendant to dismiss the suit, because there was no service made on the defendant below personally, or by notice. We think there was such an appearance below as to cure this defect. The transcript of the justice shows that the defendant appeared by his attorney. There is nothing to show that such appearance was for a special purpose, and although the acts of that attorney were limited to matters connected with the process of attachment, and although he left the justice’s court when he had failed to accomplish certain purposes of a preliminary character, the record shows no sufficent reason to induce us to doubt that his appearance was in the first instance general.
Judgment affirmed.